



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Glasner, 2013 ONCA 321

DATE: 20130514

DOCKET: C54807

Juriansz, MacFarland and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Salim Richard Glasner

Appellant

Salim Richard Glasner, in person

Scott C. Hutchison, duty counsel

Thomas C. Lemon, for the respondent

Heard: April 17, 2013

On appeal from the sentence imposed on November 29, 2011
    by Justice Denis Power of the Superior Court of Justice, sitting without a
    jury.

Pepall
    J.A.:

[1]

The appellant pleaded guilty and was convicted of conspiring to traffic
    cocaine and oxycodone, committing an indictable offence for the benefit of a
    criminal organization, and failing to comply with probation orders.

[2]

The sentencing judge sentenced the appellant to three and a half years imprisonment
    on both of the conspiracy to traffic counts and to 60 days imprisonment for
    each of three failures to comply with probation.  All five of these sentences
    were to run concurrently. He also sentenced the appellant to three and a half
    years on the criminal organization charge, such sentence to be served
    consecutively as required by s. 467.14 of the
Code
. This resulted in a
    global sentence of seven years. He gave the appellant credit for 24 months of
    presentence custody on a two for one basis.

[3]

The appellant appeals his sentence. The issue of parity was the focus of
    the appellants submissions. In particular, he argued that the sentencing judge
    failed to give parity with the sentence of a co-accused, Steve Mavis.

Sentences of Co-Accused

[4]

Ramez Srouji, Billy Joe Krieger, Mavis and the appellant were involved
    in the sale of drugs. The charges they faced, and their subsequent convictions,
    arose from an undercover investigation into their activities. The various
    offences were committed between January 1 and October 15, 2009.

[5]

Initially, the appellant was charged jointly with Srouji and Krieger in
    a 74-count indictment. Srouji, the head of the criminal organization, pleaded
    guilty and received a ten year global sentence pursuant to a joint submission.
    The sentencing judge in that case described the sentence as being the minimum
    period of incarceration that was appropriate.

[6]

Krieger, who was also a principal of the criminal organization, pleaded
    guilty to charges similar to those of the appellant and received a global
    sentence of seven years. The transcript of his sentencing proceeding was
    unavailable before the sentencing judge. Before this court, the appellant
    elected to proceed without the Krieger transcript.

[7]

Mavis was lower in the chain of command than Srouji and Krieger. Mavis
    was arrested on June 19, 2009 and found in possession of 17.6 grams of crack
    cocaine. He pleaded guilty to possession and received a sentence of 18 months
    imprisonment. In November 2009, he was charged with conspiracy to traffic
    cocaine between January 1, 2009 and October 15, 2009, and that between those
    same dates, he committed an indictable offence for the benefit of a criminal
    organization. In August 2010, he pleaded guilty to the two additional charges. The
    convictions all arose from Mavis involvement in the sale of cocaine in Ottawa and
    Vancouver between May 28 and July 11, 2009.

[8]

The judge who sentenced Mavis, was convinced that while Mavis had a
    significant criminal record, he had made a genuine decision to change his life.
    The judge stated that absent Mr. Mavis efforts at rehabilitation, the
    sentence proposed by the Crown of five to seven years in jail would have been
    the appropriate sentence to address the principles of general and specific
    deterrence and denunciation. He decided that a sentence of four and a half
    years including pre-sentence custody of five to six weeks was appropriate for
    the conspiracy count and four years for the involvement in a criminal
    organization. They were ordered to be served concurrently.

Sentencing Hearing

[9]

At the appellants sentencing hearing, defence counsel submitted that
    the proper range for the appellant was between three and seven years
    imprisonment. He submitted that the appropriate sentence would be a global
    sentence of four and a half years imprisonment, with two for one credit for 24
    months of pre-sentence custody.

[10]

The
    Crown sought a global sentence of eight years less time spent in pre-trial
    custody on a one-to-one basis. The Crown submitted, and the sentencing judge
    accepted, that Mavis sentence should be considered to be an effective global
    sentence of six years imprisonment consisting of the 18 months plus the four
    and a half years.

Discussion

[11]

In
    my view, the sentencing judge made no error in principle; the sentence was
    within the appropriate range; and the principle of parity was properly
    considered and applied. In crafting a fit sentence, the sentencing judge considered
    the details of the sentences imposed on the co-accuseds.

[12]

It
    was open to him to treat Mavis convictions as arising from the same series of
    events and to give the appellant a longer sentence than that of Mavis.  Unlike
    Mavis, the appellant pleaded guilty to trafficking in oxycodone and to three
    charges of failure to comply. Also unlike Mavis, the appellants guilty plea
    came at a later stage in the proceedings.  Moreover, in this case, the
    sentencing judge properly recognized that the criminal organization offence
    required a consecutive sentence.

[13]

The
    sentencing judge considered the seriousness of the offences, the appellants
    lengthy and relevant criminal record that included convictions for drug offences
    and possession of firearms, and that he had spent 20 of his 42 years in
    custody. Furthermore, he continued to commit these offences while he was
    serving an intermittent sentence.

[14]

In
    my view, the sentencing judge made no error in principle and I see no reason to
    interfere with the sentence imposed.  The sentence was fit.

[15]

Leave
    to appeal sentence is granted and the appeal is dismissed.

Released:  May 14, 2013 RGJ                    S.
    Pepall J.A.

I
    agree R.G. Juriansz J.A.

I
    agree J. MacFarland J.A.


